DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim(s) 1-20 do not use “means for” (or “step for”) language, or generic placeholders for "means” coupled with functional language without recitation of sufficient structure for carrying out the claimed functions and therefore do not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.[claims 1-15]
Claims 1 and 8 recite a first image sensor configured to generate a first signal, a second signal and frame information.  Claims 1 and 8 specifically recite “and frame information regarding a resolution, the first mode and the second mode respectively determined based on a mode signal”.  

If Applicant intends for the first case, it is suggested that the claims be amended to recite “and frame information regarding a resolution, wherein the first mode and the second mode respectively determined based on a mode signal”.  
If Applicant intends for the second case, it is suggested that the claims be amended to recite “and frame information regarding a resolution, wherein the frame information, the first mode and the second mode are respectively determined based on a mode signal”.
For the purposes of applying prior art, claims 1 and 8 will be read as requiring the first case.  Claims 2-7 and 9-15 are similarly rejected for their dependence on claim 1 or 8.  Appropriate clarification is required.[claims 6, 7, 14 and 15]
Claim 6 recites “wherein the virtual channel ID comprises the frame information based on a pre-determined channel standard”.  Claim 5 from which claim 6 depends recites “wherein the first image sensor is configured to generate the frame information in the form of a virtual channel ID or embedded data”.
It is unclear what specific relationship the frame information and the virtual channel ID have from these limitations.  Claim 5 appears to recite that the frame information is in the form of a virtual channel ID (i.e. the virtual channel ID itself is the frame information).  However, claim 6 recites that the virtual channel ID comprises the frame information (i.e. the frame information is included as a subset of the virtual channel ID).  
Clarification is required as to how the virtual channel ID and the frame information relate to each other.  Claim 7 is similarly rejected for its dependence on claim 6.  Claims 14 and 15 are similarly [claims 9 and 10]
Claims 9 and 10 recite the controller is further configured to “issue a command to change a photographing mode of the image sensor”.  Claim 8 from which claims 9 and 10 depend recite “the first mode and the second mode respectively determined based on a mode signal”.
It is unclear whether “a command to change a photographing mode of the image sensor” is intended to be the same as the “mode signal” of claim 8 or whether it is intended to be a separate and distinct mode change command from the mode signal.  
For the purposes of applying prior art, the command of claims 9 and 10 will be read as being the same as the mode signal of claim 8.  Clarification is required.

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 16-20 are allowed.[claims 1-20]
Regarding claims 1-20, the prior art does not teach or reasonably suggest a system or method which generates a first image of a first resolution, a second image of a second resolution and frame information/virtual channel ID and allocates the first image and the second image to different channels based on the frame information or a resolution as claimed.
For example, Sasaki (US 2009/0195842 A1) teaches an image reading device which generates images in a first resolution or a second resolution (Figure 7, HIGH RESOLUTION or LOW RESOLUTION).  Sasaki further changes an output mode between a parallel output mode (Figures 7 and 8) and an interval output mode (Figures 7 and 9) such that generated image information is output differently 
Yang et al. (US 6,839,452 B1) selects different channels for readout of image signals (Figure 2A), but similarly does not do so based on generated frame information.
Various references teach image processing systems which utilize multiple pipelines/paths/channels for processing of image data of different resolutions.  For example Dai et al. (US 2014/0078343 A1) – Figure 3, Plowman et al. (US 2013/0021505 A1) – Figure 7 and Blayvas (US 2013/0329088 A1) – Figure 4 all teach systems/methods utilizing multiple image processing channels to process captured images in different manners.  However, these references do not teach the generation of frame information/virtual channel IDs for selection of different channels for processing images of first and second resolutions as required in claims 1-20.
Therefore, while the prior art teaches similar systems/methods, the particular requirements of claims 1-20 are not teach or suggested by the prior art.  However, the above 35 USC 112(b) rejections must be overcome before the claims can be considered allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310.  The examiner can normally be reached on Monday-Friday ~8:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Timothy J Henn/Primary Examiner, Art Unit 2698